     Case 17-50309        Doc 14     Filed 11/07/18      EOD 11/07/18 13:59:09           Pg 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


In re:                                 )                        Chapter 11
                                       )
HHGREGG, INC., et al.1                 )                        Case No. 17-01302-JJG-11
                                       )
                  Debtors.             )                        (Jointly Administered)
______________________________________ )
                                       )
OFFICIAL COMMITTEE OF UNSECURED )
CREDITORS OF GREGG APPLIANCES          )
INC.,                                  )                        Adversary Proc. No.: 17-50309
                                       )
                  Plaintiff,           )
vs.                                    )
                                       )
WHIRLPOOL CORPORATION,                 )
                                       )
                  Defendant.           )
                                       )

            SECOND MOTION TO ADJOURN HEARING ON DEFENDANT’S
              MOTION TO CONSOLIDATE ADVERSARY PROCEEDINGS

         The Official Committee of Unsecured Creditors of Gregg Appliances, Inc. (the

“Plaintiff”) hereby move the Court for an order adjourning the hearing on Defendant Whirlpool

Corporation’s Motion to Consolidate Adversary Proceedings for a period of 60 days. In

support of this motion, Plaintiff states as follows:

         1. On July 19, 2018, Defendant Whirlpool Corporation filed a Motion to Consolidate

            Adversary Proceedings (the “Motion”). [Docket Index 9].

         2. On August 14, 2018, Plaintiff, with consent of Defendant, filed a Motion To

            Adjourn Hearing on Defendant’s Motion To Consolidate Adversary Proceeding.


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); and HHG Distributing LLC (5875). The
location of the Debtors’ corporate headquarters is 4151 East 96th Street, Indianapolis, Indiana 46240.
    Case 17-50309       Doc 14     Filed 11/07/18    EOD 11/07/18 13:59:09        Pg 2 of 3



       3. On August 15, 2018, the Court entered the Order Granting Motion To Adjourn

           Hearing on Defendant’s Motion To Consolidate Adversary Proceedings. [Docket

           Index 12].

       4. A telephonic hearing on the Motion is currently set for November 20, 2018 at 10:00

           a.m.

       5. Plaintiff and Defendant are actively engaged in settlement discussions but need

           additional time to discuss.

       6. To accommodate the same, Plaintiff now seeks an order from the Court adjourning

           the November 20, 2018 hearing on the Motion and associated response deadline for

           60 days.

       7. Plaintiff has contacted Defendant regarding this request, and Defendant has

           consented to a 60 day adjournment of the hearing on its Motion.

       Wherefore, Plaintiff respectfully requests the Court enter an order adjourning the hearing

on the Motion for a period of 60 days.
    Case 17-50309   Doc 14    Filed 11/07/18    EOD 11/07/18 13:59:09          Pg 3 of 3



Dated:     November 7, 2018                    Respectfully submitted,

                                               /s/ Gary D. Underdahl___________
                                               Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                               Gary D. Underdahl, Esq., MN SBN 0301693
                                               2600 Eagan Woods Drive, Suite 400
                                               St. Paul, MN 55121
                                               Telephone: (651) 289-3857
                                               Fax: (651) 406-9676
                                               Email: gunderdahl@askllp.com

                                               -and-

                                               Edward E. Neiger, Esq.
                                               151 West 46th Street, 4th Fl.
                                               New York, NY 10036
                                               Telephone: (212) 267-7342
                                               Fax: (212) 918-3427

                                               Counsel to the Official Committee of
                                               Unsecured Creditors of Gregg Appliances,
                                               Inc
